DETAILED ACTION

1.	Claims 1-19 are presented for consideration.

Specification

2.	Examiner requests Applicants to update status of related application as mentioned in specification, paragraph 0030.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud et al. [ US Patent Application No 2020/0382373 ], in view of Savalle et al. [ US Patent Application No 2020/0145287 ].

4.	As per claim 1, Mermoud discloses the invention as claimed including a method for resolving contradictory device profiling data [ i.e. resolving device type classification rule conflict ] [ paragraphs 0061, and 0075 ], comprising: 

	selecting at least one second value from the at least one set of contradicting values [ i.e. resolve conflict by selecting the label ] [ paragraphs 0086 ], wherein selecting one of the at least one second value from each set of contradicting values further comprises generating a plurality of certainty scores  [ i.e. construct reliable map ] [ paragraphs 0089, and 0090 ], wherein each certainty score corresponds to a value of the at least one set of contradicting values [ i.e. score of 0.25 assign the label “Apple-Iphone 8”, and 0.15 assign the label “Samsung-Magnetom Sola 1.5T” ] [ paragraph 0086 ], wherein each certainty score indicates a likelihood that the corresponding value is accurate [ i.e. likelihood that a region of the space will be classified correctly ] [ paragraph 0090 ], wherein the at least one second value is selected based on the plurality of certainty scores [ i.e. the reliable map can be used to perform better resolutions ] [ paragraph 0090 ]; and 
	creating a device profile for the device based on the at least one first value and the at least one second value [ i.e. output a device type classification for a device under scrutiny ] [ 412, Figure 4; 510, Figure 5; and paragraphs 0045, 0046 and 0066 ]. 
	Mermoud does not specifically disclose

	Savalle discloses
	merging values of each of the at least one set of non-contradicting values in device profiling data into at least one first value [ i.e. apply specific label than a particular label ] [ paragraphs 0080, and 0081 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Mermoud and Savalle because the teaching of Savalle would enable to provide label stability analyzer service to determine a configuration change for the device classification service that adjusts how the device classification service applies the particular label to endpoints [ Savalle, paragraph 0012 ]. 

 5.	As per claim 2, Savalle discloses wherein each of the at least one first value is a most specific value among one of the at least one set of non-contradicting values [ i.e. apply specific label than a particular label ] [ paragraphs 0080, and 0081 ]. 
 
6.	As per claim 3, Mermoud discloses wherein the at least one second value is selected based further on at least one known device profile [ i.e. Iphone, Android ] [ paragraphs 0045, and 0082 ]. 
 
7.	As per claim 4, Mermoud discloses wherein each certainty score is determined based on a data source of the corresponding value [ i.e. reliability scores associated with the sources ] [ paragraph 0095 ]. 

8.	As per claim 6, Savalle discloses wherein each certainty score is determined based on a respective value of a previously created device profile [ i.e. history of classification data ] [ paragraph 0073 ]. 
 
9.	As per claim 7, Mermoud discloses wherein each certainty score is determined based further on at least one indirectly conflicting value in the device profiling data [ paragraphs 0061, and 0095 ]. 
 
10.	As per claim 8, Mermoud discloses determining at least one mitigation action based on the created device profile and activity of the device; and performing the at least one mitigation action [ i.e. apply network policies to the device based on its device type classification ] [ paragraphs 0004, 0047, and 0066 ]. 
 
11.	As per claim 9, Mermoud discloses wherein the at least one mitigation action includes restricting access of the device [ i.e. block or prevent access ] [ paragraphs 0047, and 0066 ]. 

12.	As per claim 10, it is rejected for similar reasons as stated above in claim 1.

13.	As per claims 11-14, and 16-19, they are rejected for similar reasons as stated above in claims 1-4, and 6-9.


s 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud et al. [ US Patent Application No 2020/0382373 ] [ hereinafter as ‘373 application ], in view of Savalle et al. [ US Patent Application No 2020/0145287 ], and further in view of Mermoud et al. [ US Patent Application No 2020/0151616 ] [ hereinafter as ‘616 application ].

15.	As per claim 5, ‘373 application in view of Savalle does not specifically disclose wherein each certainty score is determined based on at least one of: an amount of instances of the corresponding value in the device profiling data, and a frequency of instances of the corresponding value in the device profiling data.  ‘616 application discloses wherein each certainty score is determined based on at least one of: an amount of instances of the corresponding value in the device profiling data [ i.e. most often (majority votes) ] [ paragraph 0069 ], and a frequency of instances of the corresponding value in the device profiling data [ i.e. most frequently ] [ paragraph 0075 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of ‘373 application, Savalle and ‘616 application because the teaching of ‘616 application would enable to adjust the parameter of optimization/learning phase such that the number of misclassified points is minimal [ ‘616 application, paragraph 0033 ].

16.	As per claim 15, it is rejected for similar reasons as stated above in claim 5.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446